DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
Claims 1-21 are pending for examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Sanok (Reg. No. 32,169) on 04/08/2021.

5.	The claims are amended as follows:

1.	(Currently Amended - Canceled).


2.	(Currently amended)  The method according to claim [[1]] 8, wherein
the predetermined current limit value is in a range from 200 A to 500 A, and/or
the accumulator provides an input voltage with an input voltage value between the inputs and the predetermined voltage limit value is a function of the input voltage value.
3.	(Currently amended)  The method according to claim [[1]] 8, wherein
the step e1) is performed in a range from 0.5 ms to 10 ms subsequent to step c).
4.	(Currently amended)  The method according to claim [[1]] 8,
wherein the steps b) through e1) are repeated.
5.	(Currently amended)  The method according to claim [[2]] 21, wherein
the step e1) is performed in a range from 0.5 ms to 10 ms subsequent to step c).
7.	(Currently amended)  The method according to claim [[1]] 8, wherein
the switching element includes a field effect transistor to which a control voltage for turning on to the first conductive condition (on) thereof and for turning off to the second conductive condition (off) thereof is applied on a control electrode, and
the step c) comprises generating the control voltage such that an avalanche effect does not occur.
8.	(Currently amended)   A method for operating an electric gardening and/or forestry apparatus system, the gardening and/or forestry apparatus system comprising:
an accumulator;
a gardening and/or forestry apparatus having an electric motor; and

wherein the method comprises the steps of:
a) turning on the switching element to a first conductive condition (on);
b) measuring an electric current through the power path;
c) turning off the switching element to a second conductive condition (off), if the measured electric current exceeds a predetermined current limit value;
d) measuring an electric output voltage between the outputs in order to differentiate between a short-circuit case and normal operation; and either
e1) again turning on the switching element to the first conductive condition (on), if the measured electric output voltage reaches and/or exceeds a predetermined voltage limit value, or
e2) outputting an error signal, if the measured electric output voltage is below the predetermined voltage limit value,
wherein the method further comprises the steps of:
measuring a first electric voltage drop on the switching element, when the switching element is turned on to the first conductive condition (on) thereof;
measuring a second electric voltage drop on the switching element, when the switching element is turned off to the second conductive condition (off) thereof; and
determining a proper operation of the switching element as a function of a difference between the second electric voltage drop and the first electric voltage drop.
9.	(Currently amended)  The method according to claim [[1]] 21, further comprising the steps of:
providing an electric minimum power by the accumulator on the outputs, even if the switching element is turned off to the second conductive condition (off); and
performing a self-check of the gardening and/or forestry apparatus using the provided electric minimum power.
11.	(Currently Amended - Canceled).
12.	(Currently amended)  The protective electronic circuit according to claim [[11]] 15, wherein
the switching element includes an electronic switching element. 
15.	(Currently amended) A protective electronic circuit for an electric gardening and/or forestry apparatus system, comprising:
inputs which are configured to be connected to an accumulator;
outputs which are configured to be connected to a gardening and/or forestry apparatus having an electric motor;
a switching element which is disposed in a power path between one of the inputs and one of the outputs;
a current measuring device which is configured to measure an electric current through the power path;
a voltage measuring device which is configured to measure an electric output voltage between the outputs in order to differentiate between a short-circuit case and normal operation;
an output device which is configured to output an error signal; and

wherein the protective electronic circuit further comprises:
a bypass path which is coupled in the power path in parallel to the switching element and includes a current limiting resistor element.

16.	(Currently amended)  A protective electronic circuit system, comprising:
a protective electronic circuit according to claim [[11]] 15; and
a user carrying device, wherein the protective electronic circuit is arranged in the user carrying device, and wherein the user carrying device is configured to allow carrying of the protective electronic circuit by a user.
17.	(Currently amended)  An accumulator system, comprising:
an accumulator; and
a protective electronic circuit according to claim [[11]] 15, wherein the inputs are connected to the accumulator.
18.	(Currently amended)  An electric gardening and/or forestry apparatus system, comprising:
a gardening and/or forestry apparatus having an electric motor; and
a protective electronic circuit according to claim [[11]].
20.	(Currently amended)   A protective electronic circuit for an electric gardening and/or forestry apparatus system, comprising:
inputs which are configured to be connected to an accumulator;
outputs which are configured to be connected to a gardening and/or forestry apparatus having an electric motor;
a switching element which is disposed in a power path between one of the inputs and one of the outputs;
a current measuring device which is configured to measure an electric current through the power path;
a voltage measuring device which is configured to measure an electric output voltage between the outputs in order to differentiate between a short-circuit case and normal operation;
an output device which is configured to output an error signal; and
a control unit which is configured to interact with the switching element, the current measuring device, the voltage measuring device and the output device and to turn on the switching element to a first conductive condition (on), to turn off the switching element to a second conductive condition (off), if the measured electric current exceeds a predetermined current limit value, to again turn on the switching element to the first conductive condition, if the measured electric output voltage reaches 
wherein the protective electronic circuit is further configured to measure a first electric voltage drop on the switching element, when the switching element is turned on to the first conductive condition (on) thereof; measure a second electric voltage drop on the switching element, when the switching element is turned off to the second conductive condition (off) thereof; and determine a proper operation of the switching element as a function of a difference between the second electric voltage drop and the first electric voltage drop.
21.	(Currently amended)    A method for operating an electric gardening and/or forestry apparatus system, the gardening and/or forestry apparatus system comprising:
an accumulator;
a gardening and/or forestry apparatus having an electric motor; and
a protective electronic circuit, the protective electronic circuit including inputs which are connected to the accumulator, outputs which are connected to the gardening and/or forestry apparatus, a switching element which is disposed in a power path between one of the inputs and one of the outputs, and a bypass path which is coupled in the power path in parallel to the switching element and includes a current limiting resistor element;
wherein the method comprises the steps of:
a) turning on the switching element to a first conductive condition (on);

c) turning off the switching element to a second conductive condition (off), if the measured electric current exceeds a predetermined current limit value;
d) measuring an electric output voltage between the outputs in order to differentiate between a short-circuit case and normal operation; and either
e1) again turning on the switching element to the first conductive condition (on), if the measured electric output voltage reaches and/or exceeds a predetermined voltage limit value, or
e2) outputting an error signal, if the measured electric output voltage is below the predetermined voltage limit value.

Allowable Subject Matter
6.	Claims 2-10 and 12-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
As to Claim 8, 15, 20 and 21:  In view of the limitations the prior art does not explicitly describe or suggest as shown in the pto-1449 and as shown above in section 5 of this action and argued by the applicant’s RCE response of 09/01/2020 and as further amended by the examiner amendment of 04/08/2021. In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over method for operating an electric gardening and/or forestry apparatus system, protective electronic circuit and apparatus system.

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GABRIEL AGARED/Patent Examiner, Art Unit 2846

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846